Title: From Thomas Jefferson to Mathew Carey, 3 February 1805
From: Jefferson, Thomas
To: Carey, Mathew


                  
                     
                  
                  Th: Jefferson presents his compliments to mr Cary; since speaking on the editions of the N. Testament, he has found that mr Reibelt of Baltimore has a French 12mo. edition for which he has accordingly written. he will therefore trouble mr Cary, only for the Greek & English editions which mr Cary said could be had in Philadelphia, and the 8vo. edition of the bible lately published in Philadelphia in 4. vols.
                                       
                            
                            Feb. 3. 05.
                        
               